     Case 3:20-cv-01335-MMA-RBB Document 8 Filed 08/25/20 PageID.66 Page 1 of 2



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   VANESSA NAVARRO,                                    Case No.: 20cv1335-MMA(RBB)
12                                      Plaintiff,
                                                         ORDER FOLLOWING EARLY
13   v.                                                  NEUTRAL EVALUATION
                                                         CONFERENCE AND SETTING RULE
14   FCA US LLC, et al.,
                                                         26 COMPLIANCE
15                                   Defendants.
16
17
18           On August 25, 2020, the Court held an early neutral evaluation conference in the
19   above-entitled action. Settlement could not be reached in the case.
20           The Court discussed compliance with rule 26 of the Federal Rules of Civil
21   Procedure and issues the following orders:
22           1.    No objections were presented to initial disclosure under Federal Rule of
23   Civil Procedure, rule 26(a)(1)(A-D). The parties are ordered to proceed with the initial
24   disclosure process. Any objections to initial disclosure will be resolved as required by
25   rule 26.
26           2.    The rule 26(f) conference shall be completed on or before September 18,
27   2020.
28   ///

                                                     1
                                                                               20cv1335-MMA(RBB)
     Case 3:20-cv-01335-MMA-RBB Document 8 Filed 08/25/20 PageID.67 Page 2 of 2



1          3.     A joint discovery plan shall be lodged with Magistrate Judge Brooks on or
2    before September 28, 2020.
3          4.     The initial disclosures pursuant to rule 26(a)(1)(A-D) shall occur on or
4    before October 2, 2020. Any motions addressing disputes related to initial disclosures
5    shall be filed no later than thirty (30) days following the date the disclosures were due.
6    The 30-day deadline will not be extended without a prior Court order; counsel cannot
7    unilaterally extend the deadline. For example, ongoing meet-and-confer efforts or
8    supplemental disclosures do not extend the deadline. A failure to comply may bar the
9    party from filing a corresponding motion.
10         Plaintiff's(s') counsel shall serve a copy of this order on all parties that enter this
11   case after the date of this order.
12         Failure of any counsel or party to comply with this order may result in sanctions.
13         IT IS SO ORDERED.
14
15   Dated: August 25, 2020

16
17
18
19
20   cc: Judge Michael M. Anello

21   All Parties of Record

22
23
24
25
26
27
28

                                                    2
                                                                                   20cv1335-MMA(RBB)
